Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eviatar Aron on 6/6/2022.

The application has been amended as follows: 
Claims 5-12 are cancelled.

Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1 and Applicant’s arguments are sufficient to overcome rejection  under 35 USC 102 and 103 set forth in the previous Office Action.

Independent claim 1 drawn to a polyimide film comprising silica with extremely high density. In particular, newly presented claim 1 recites silica density of 2.8-3 g/cm3, which is much higher than cited reference  (i.e. Neogi et al), where  silica density is  within the range of 2.227 to 2.252 g/cm3.

Since the references sited fail to teach the newly claimed silica density values, Neogi et al (High- Temperature Oxidation Resistance of Si02-Coated Polyimide Composite, AIChE Journal, Vol. 38, No. 9 pages 1379-1384) and Zimcik et al (Evaluation of plasma-deposited protective coatings for multipurpose space applications, Surface and Coatings Technology, Volumes 39-40, Part 2, Pages 617-626) are  withdrawn.

New search does not result in  any references covering the subject matter of independent claim 1 and dependent claims. 
The closest prior art found is represented by Qi et al (CN 108774333).
Qi teaches a polyimide film material comprising SiO2, where the latter forms a dense layer. However, Qi fails to teach an actual density of the silica layer.
As a result, independent claim 1 and dependent claims  are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765